--------------------------------------------------------------------------------

Exhibit 10.1

COOPERATION AGREEMENT

This Cooperation Agreement (this "Agreement") is made and entered into as of May
13, 2020, by and between Net 1 UEPS Technologies, Inc., a Florida corporation
(the "Company"), and VCP (Proprietary) Limited ("VCP") (each of the Company and
VCP being a "Party", and collectively, the "Parties").

RECITALS

WHEREAS, the Company and VCP have engaged in various discussions and
communications concerning the Company's business, financial performance and
strategic plans;

WHEREAS, as of the date hereof, VCP is the beneficial owner (as defined in Rule
13d-3 promulgated under the Securities Exchange Act of 1934, as amended
(together with the rules and regulations promulgated thereunder, the "Exchange
Act")) of 7,163,828 shares of common stock of the Company, $0.001 par value (the
"Common Stock"), or approximately 12.7%, of the Common Stock issued and
outstanding on the date hereof; and

WHEREAS, as of the date hereof, the Company and VCP have come to an agreement
relating to the appointment of a VCP representative to the Board of Directors of
the Company (the "Board") and certain other matters, as provided in this
Agreement.

NOW, THEREFORE, in consideration of and reliance on the foregoing premises and
the mutual covenants, representations, warranties and agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto, intending to
be legally bound hereby, agree as follows:

1. Board Related Matters and Related Agreements. 

(a) Board Related Matters. 

(i) On or before May 21, 2020, the Board shall take all necessary actions to:
(A) set the size of the Board at twelve (12) members; and (B) appoint Antony
Ball (the "New Nominee" and all references herein to the "New Nominee" shall
include any Replacement Director (as defined below)) as a director of the
Company and as a member of the Remuneration Committee of the Board.  The Company
agrees, subject to the provisions of this Section 1(a), that the Company shall
(A) include the New Nominee in its slate of nominees for election to the Board
at the 2020 Annual Meeting and the 2021 Annual Meeting (each as defined below)
or at any special meeting of the shareholders of the Company at which directors
are to be elected to be held prior to the Termination Date (as defined below)
and at which the seat held by the New Nominee is subject to election and (B)
recommend that the Company's shareholders vote in favor of the election of the
New Nominee at each such annual or special meeting of the Company's shareholders
and shall otherwise support the New Nominee in a manner no less rigorous and
favorable than the manner in which the Company supports its other nominees.

(ii) VCP represents that the New Nominee (A) qualifies as "independent" pursuant
to the Securities and Exchange Commission ("SEC") rules and regulations and
NASDAQ listing standards (other than any such standards that take into account
ownership of any Securities of the Company) and (B) qualifies to serve as a
director under the Florida Business Corporation Act (the "FBCA").

--------------------------------------------------------------------------------

(iii) During the Standstill Period (as defined in Section 2 hereof), if the New
Nominee is unable or unwilling to serve as a director (including as a result of
not being elected at any annual meeting), resigns as a director or is removed as
a director and so long as VCP continuously beneficially owns in the aggregate at
least 5.0% of the Company's then outstanding Common Stock (the "Minimum
Ownership Threshold"), VCP shall have the right to recommend a substitute person
to replace the New Nominee in accordance with this Section 1(a)(iii) (such
replacement director shall be referred to as the "Replacement Director").  Each
candidate for Replacement Director recommended by VCP must (A) qualify as
"independent" pursuant to the SEC rules and regulations and NASDAQ listing
standards (other than any such standards that take into account ownership of any
Securities of the Company) and (B) qualify to serve as a director under the
FBCA.  The Nominating and Corporate Governance Committee of the Board (the
"Nominating and Corporate Governance Committee") shall make its determination
and recommendation regarding whether such candidate so qualifies within ten (10)
Business Days after such candidate has submitted to the Company the
documentation required by Section 1(b)(iv).  In the event that the Nominating
and Corporate Governance Committee does not accept a substitute person
recommended by VCP as the Replacement Director (given that the Nominating and
Corporate Governance Committee cannot unreasonably withhold, condition or delay
its consent), VCP shall have the right to recommend additional substitute
person(s) whose appointment shall be subject to the Nominating and Corporate
Governance Committee recommending such person(s) in accordance with the
procedures described above.  Upon the recommendation of a Replacement Director
candidate by the Nominating and Corporate Governance Committee, the Board shall
review, approve and vote on the appointment of such Replacement Director to the
Board no later than ten (10) Business Days after the Nominating and Corporate
Governance Committee's recommendation of such Replacement Director; provided,
however, that if the Board does not approve and appoint such Replacement
Director to the Board, the Parties shall continue to follow the procedures of
this Section 1(a)(iii) until a Replacement Director is approved and appointed to
the Board.  For purposes of this Agreement, "Business Day" means any day that is
not (x) a Saturday, (y) a Sunday or (z) any other day on which commercial banks
are authorized or required by law to be closed in the City of New York.

(iv) The Company shall be relieved of its obligations set forth in this Section
1(a) in the event that VCP ceases to be the beneficial owner of Common Stock
equal to at least the Minimum Ownership Threshold.

(v) The Company agrees that the New Nominee shall have the same rights and
benefits, including with respect to insurance, indemnification, compensation,
fees and reimbursement of expenses, as are applicable to all independent
directors of the Company.  The Company agrees that other than as provided in
Section 1(a)(i), it shall not increase the size of the Board without the consent
of VCP.

(b) Additional Agreements. 

(i) VCP agrees to cause its controlling and controlled Affiliates (as
hereinafter defined) to comply with the terms of this Agreement and shall be
responsible for any breach of this Agreement by any such controlling and
controlled Affiliate.  A breach of this Agreement by a controlling and
controlled Affiliate if such Affiliate is not a Party hereto, shall be deemed to
occur if such controlling and controlled Affiliate engages in conduct that would
constitute a breach of this Agreement if such controlling and controlled
Affiliate was a Party hereto to the same extent as VCP, as applicable.  As used
in this Agreement, the term "Affiliate" shall have the meaning set forth in Rule
12b-2 promulgated by the SEC under the Exchange Act, and shall include all
persons or entities that at any time during the term of this Agreement become
Affiliates of any party hereto, provided, however, that with respect to VCP, the
term "Affiliate" shall not include any limited partners or other investors in
VCP that do not control VCP. 

(ii) Other than as provided in Section 1(a) hereof, VCP hereby agrees that from
and after the date of this Agreement through and until December 1, 2020 (such
period, the "Initial Restriction Period"), it will not, and it will not permit
any controlling and controlled Affiliate of VCP to, directly or indirectly, (A)
nominate or recommend for nomination any person for election at an annual or
special meeting of shareholders, (B) submit any proposal for consideration at,
or bring any other business before any annual or special meeting of
shareholders, (C) initiate, encourage or participate in any "withhold" or
similar campaign with respect to any annual or special meeting of shareholders
or (D) disclose publicly, or privately in a manner that would reasonably require
public disclosure, any disagreement with any decisions or actions made by the
Board (for the avoidance of doubt, voting at the Company's 2020 annual meeting
of shareholders (the "2020 Annual Meeting") shall not be deemed public
disclosure).  During the Initial Restriction Period, VCP shall not, and shall
cause each Affiliate of VCP not to, publicly or privately encourage, advise,
support or instruct any other shareholder or person or entity to take any of the
actions described in this Section 1(b)(ii) or Section 1(b)(iii).  The Parties
hereby agree that this Agreement supersedes any prior discussions or proposals
VCP may have made with respect to nominations to the Board.

--------------------------------------------------------------------------------

(iii) VCP agrees that during the Initial Restriction Period, neither it nor any
of its Affiliates will, and it will cause each of its Affiliates not to,
directly or indirectly, in any manner, alone or in concert with others: (A)
solicit, or encourage or in any way engage in any solicitation of, any proxies
or consents or otherwise become a "participant" in a "solicitation" (as such
terms are defined in Regulation 14A under the Exchange Act), directly or
indirectly, of proxies or consents (including, without limitation, any
solicitation of consents that seeks to call a special meeting of shareholders or
by encouraging or participating in any "withhold" or similar campaign), in each
case, with respect to Securities of the Company in opposition to the
recommendation or proposal of the Board, or recommend or request or induce or
attempt to induce any other person to take any such actions, or seek to advise,
encourage or influence any other person with respect to the voting of the
Securities of the Company (including any withholding from voting) or grant a
proxy with respect to voting of any Securities of the Company or other voting
securities to any person other than to the Board or persons appointed as proxies
by the Board (other than to an Affiliate that agrees to be bound by the terms
and conditions of Section 1(b)); (B) seek or encourage any person to submit
nominations in furtherance of a "contested solicitation" or take other
applicable action for the election or removal of directors with respect to the
Company; or (C) (1) call or seek to call or request the call of any meeting of
shareholders, including by written consent, (2) seek, alone or in concert with
others, representation on, or nominate any candidate to, the Board, except as
specifically set forth in Section 1, (3) seek the removal of any member of the
Board, except as specifically set forth in Section 1, (4) solicit consents from
shareholders or otherwise act or seek to act by written consent, or (5) make a
request for a list of the Company's shareholders or for any books and records of
the Company.

(iv) Prior to the date of this Agreement, the New Nominee has submitted to the
Company (A) a fully completed copy of the Company's standard director & officer
questionnaire and other reasonable and customary director onboarding
documentation required by the Company of all current directors in connection
with the appointment or election of new Board members, and (B) written
acknowledgments that, except as set forth in this Agreement, the New Nominee
agrees to be bound by all agreements, policies, codes and guidelines applicable
to non-employee directors of the Company, including those regarding
confidentiality, as such may be amended from time to time.  Any Replacement
Director will also promptly (but in any event prior to being placed on the Board
in accordance with this Agreement) submit to the Company (A) a fully completed
copy of the Company's standard director & officer questionnaire and other
reasonable and customary director onboarding documentation required by the
Company of all current non-employee directors in connection with the appointment
or election of new Board members, and (B) a written acknowledgment that, except
as set forth in this Agreement, the Replacement Director agrees to be bound by
all lawful agreements, policies, codes and guidelines applicable to non-employee
directors of the Company, including those regarding confidentiality, as such may
be amended from time to time. 

(v) Subject to the provisions of Section 14, VCP agrees that it will not, and
will cause its controlled and controlling Affiliates not to, trade in any
securities of the Company or any securities convertible or exchangeable into or
exercisable for any such Securities of the Company ("Securities of the Company")
except during open "windows" during which the Employee Director (as hereinafter
defined) is allowed to trade in Securities of the Company. 

3

--------------------------------------------------------------------------------

(vi) During the Standstill Period, in addition to its rights relating the
appointment of the New Nominee, VCP shall be entitled to designate one observer
to the Board (the "VCP Observer").  During the Standstill Period, the VCP
Observer shall be entitled to attend and observe (on a non-voting basis) all
regular and special meetings of the Board, and the Company and the Board shall
make available to the VCP Observer all materials and information which are
presented to or made available to the Board at all regular or special meetings
thereof; provided, however, that the VCP Observer may be excluded from any
portion of any Board meeting and shall not be entitled to receive any Board
materials to the extent (A) necessary to preserve attorney-client privilege or
(B) the Board determines in good faith that the disclosure of matters to be
discussed at the Board meeting or in the Board materials would result in
disclosure of material non-public information or could result in a conflict of
interest with respect to VCP (in which case the VCP Observer may be excluded).

2. Standstill Provisions.  The standstill period (the "Standstill Period")
begins on the date of this Agreement and shall terminate on the Business Day
immediately following the date of the Company's 2021 annual meeting of
shareholders (the "2021 Annual Meeting") (such date, the "Termination Date"). 
VCP agrees that during the Standstill Period, neither it nor any of its
controlling or controlled Affiliates will, and it will cause each of its
controlling or controlled Affiliates not to, directly or indirectly, in any
manner, alone or in concert with others:

(a) form, join in or in any way participate in any "partnership, limited
partnership, syndicate or other group", including, without limitation, a "group"
each as defined under Section 13(d) of the Exchange Act with any person or
entity other than the New Nominee, with respect to any Securities of the Company
owned as of the date of this Agreement or subsequently acquired in accordance
with this Agreement;

(b) except following approval of the Board, purchase or cause to be purchased or
otherwise acquire (i) beneficial ownership of any Common Stock or other
Securities of the Company (other than securities issued pursuant to a plan
established by the Board for members of the Board or a stock split, stock
dividend or similar corporate action initiated by the Company with respect to
any securities beneficially owned by VCP), if immediately after the taking of
such action, VCP together with its controlled and controlling Affiliates would,
in the aggregate, beneficially own more than 19.9% of the then outstanding
shares of Common Stock, or (ii) interests in any of the Company's indebtedness;

(c) make or publicly advance any request or proposal that the Company or Board
amend, modify or waive any provision of this Agreement, or take any action
challenging the validity or enforceability of any provisions of this Section 2
(provided, that VCP may make confidential requests to the Board to amend, modify
or waive any provision of Agreement, which the Board may accept or reject in its
sole discretion, so long as any such request is not publicly disclosed by VCP
and is made by VCP in a manner that does not require the public disclosure
thereof by the Company, VCP or any other person);

(d) acquire or agree, offer, seek or propose to acquire, or cause to be
acquired, ownership (including beneficial ownership) of any of the assets or
business of the Company or any rights or options to acquire any such assets or
business from any person, in each case other than Securities of the Company;

(e) seek, propose or make any statement with respect to, or solicit, negotiate
with, or provide any information to any person with respect to, a merger,
consolidation, acquisition of control or other business combination, tender or
exchange offer, purchase, sale or transfer of assets or securities, dissolution,
liquidation, reorganization, change in structure or composition of the Board,
change in the executive officers of the Company, change in capital structure,
recapitalization, dividend, share repurchase or similar transaction involving
the Company, its subsidiaries or its business, whether or not any such
transaction involves a change of control of the Company;

4

--------------------------------------------------------------------------------

(f) disclose publicly, or privately in a manner that would reasonably require
public disclosure, any intention, plan or arrangement inconsistent with the
foregoing; or

(g) enter into any agreement, arrangement or understanding concerning any of the
foregoing (other than this Agreement) or encourage or solicit any person to
undertake any of the foregoing activities.

Notwithstanding anything to the contrary, nothing in this Agreement shall
restrict (i) VCP's ability to vote, transfer or hedge any Common Stock
beneficially owned by it or (ii) the New Nominee from taking any action in his
or her capacity as a director of the Company in a manner consistent with his or
her fiduciary duties to the Company, and the taking of any such action by such
individuals shall not be a breach of this Agreement.

3. Representations and Warranties of the Company.

The Company represents and warrants to VCP that: (a) the Company has the
corporate power and authority to execute this Agreement and to bind it thereto,
(b) this Agreement has been duly and validly authorized, executed and delivered
by the Company, constitutes a valid and binding obligation and agreement of the
Company, and is enforceable against the Company in accordance with its terms,
except as enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
generally affecting the rights of creditors and subject to general equity
principles and (c) the execution, delivery and performance of this Agreement by
the Company does not and will not (i) violate or conflict with any law, rule,
regulation, order, judgment or decree applicable to the Company, or (ii) result
in any breach or violation of or constitute a default (or an event which with
notice or lapse of time or both could constitute such a breach, violation or
default) under or pursuant to, or result in the loss of a material benefit
under, or give any right of termination, amendment, acceleration or cancellation
of, any organizational document, or any material agreement, contract,
commitment, understanding or arrangement to which the Company is a party or by
which it is bound (including any employment or benefit agreement or arrangement
with any employee, officer or director, and any indebtedness for borrowed
money).  Prior to entry into this Agreement, the Company has made available to
VCP every material agreement, policy, code and guideline applicable to
non-employee directors of the Company, including those regarding
confidentiality, as in effect on the date hereof.

4. Representations and Warranties of VCP.

VCP represents and warrants to the Company that (a) it has the power and
authority to execute this Agreement and any other documents or agreements to be
entered into in connection with this Agreement and to bind VCP thereto, (b) this
Agreement has been duly authorized, executed and delivered by VCP, and is a
valid and binding obligation of VCP, enforceable against VCP in accordance with
its terms, except as enforcement thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
similar laws generally affecting the rights of creditors and subject to general
equity principles, (c) the execution of this Agreement, the consummation of any
of the transactions contemplated hereby, and the fulfillment of the terms
hereof, in each case in accordance with the terms hereof, will not conflict
with, or result in a breach or violation of the organizational documents of VCP
as currently in effect, and (d) the execution, delivery and performance of this
Agreement by VCP does not and will not (i) violate or conflict with any law,
rule, regulation, order, judgment or decree applicable to VCP or (ii) result in
any breach or violation of or constitute a default (or an event which with
notice or lapse of time or both could constitute such a breach, violation or
default) under or pursuant to, or result in the loss of a material benefit
under, or give any right of termination, amendment, acceleration or cancellation
of, any organizational document, agreement, contract, commitment, understanding
or arrangement to which VCP is a party or by which it is bound.  As of the date
of this Agreement, VCP beneficially owns, in the aggregate, 7,163,828 shares of
Common Stock.

5. Termination.

This Agreement shall terminate on the Termination Date or such other date
established by mutual written agreement of the Parties hereto.  Notwithstanding
the foregoing, the provisions of this Section 5, Section 7 through Section 12,
and Section 15 shall survive the termination of this Agreement.  In addition,
the provisions of Section 13 and Section 14 shall survive the termination of
this Agreement and remain in effect throughout the New Nominee's continued
service as a member of the Board.  No termination of this Agreement shall
relieve any Party from liability for any breach of this Agreement prior to such
termination.

5

--------------------------------------------------------------------------------

6. Press Release; Communications.

Promptly following the execution of this Agreement, the Company shall issue a
mutually agreeable press release, in substantially the form attached hereto as
Annex A (the "Mutual Press Release"), announcing certain terms of this
Agreement.  In connection with the execution of this Agreement, and subject to
the terms of this Agreement, no Party (including the Board) shall issue any
other press release or public statement regarding this Agreement or the matters
contemplated hereby without the prior written consents of the other Parties,
other than a Form 8-K and proxy statement materials for the 2020 Annual Meeting
and 2021 Annual Meeting to be filed by the Company and VCP's Schedule 13D/A
relating to the Company to be filed by VCP, provided, that the Company may make
any ordinary course communications with Company constituencies, including
employees, customers, suppliers, investors and shareholders, and SEC filing
disclosures consistent with the Mutual Press Release, Form 8-K and Schedule
13D/A. During the Standstill Period, no Party shall make any public announcement
or statement that is inconsistent with or contrary to the statements made in the
Mutual Press Release, except as required by law or the rules and regulations of
any stock exchange or governmental entity with the prior written consent of VCP
and the Company, as applicable, and otherwise in accordance with this
Agreement.  The Company, with respect to its Form 8-K, and VCP, with respect to
any filing or amendment to a Schedule 13D/A, will provide the other Party, prior
to each such filing, a reasonable opportunity to review and comment on such
documents, and each such Party will consider any comments from the other Party
in good faith. Each Party hereto acknowledges and agrees that it will not, and
will take all necessary actions to cause its Affiliates to not, issue any
release, make any filing or otherwise make any public statement, in each
instance, that is inconsistent with the Mutual Press Release.

7. Specific Performance.

Each of VCP, on the one hand, and the Company, on the other hand, acknowledges
and agrees that irreparable injury to the other Party hereto would occur in the
event any of the provisions of this Agreement were not performed in accordance
with their specific terms or were otherwise breached and that such injury would
not be adequately compensable by the remedies available at law (including the
payment of money damages).  It is accordingly agreed that VCP, on the one hand,
and the Company, on the other hand (the "Moving Party"), shall each be entitled
to specific enforcement of, and injunctive relief to prevent any violation of,
the terms hereof, and the other Party hereto will not take action, directly or
indirectly, in opposition to the Moving Party seeking such relief on the grounds
that any other remedy or relief is available at law or in equity.  Each of the
Parties hereto agrees to waive any bonding requirement under any applicable
law.  This Section 7 is not the exclusive remedy for any violation of this
Agreement.

8. Expenses.

Each Party shall be responsible for its own fees and expenses incurred in
connection with the negotiation, execution and effectuation of this Agreement
and the transactions contemplated hereby. 

9. Severability.

If any term, provision, covenant or restriction of this Agreement is held by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated.  The Parties agree to use their commercially reasonable best
efforts to agree upon and substitute a valid and enforceable term, provision,
covenant or restriction for any of such that is held invalid, void or
enforceable by a court of competent jurisdiction.

10. Notices.

Any notices, consents, determinations, waivers or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon confirmation of receipt, when sent by email (provided such
confirmation is not automatically generated); or (iii) one (1) Business Day
after deposit with an internationally recognized overnight delivery service, in
each case properly addressed to the Party to receive the same.  The addresses
for such communications shall be:

6

--------------------------------------------------------------------------------

If to the Company:  Net 1 UEPS Technologies, Inc.

 President Place, 4th Floor, Cnr. Jan Smuts Avenue and Bolton Road

 Rosebank, Johannesburg 2196, South Africa

 Attention:  Herman G. Kotzé

 Telephone:  27-11-343-2000

 Email:  hermank@net1.com

With copies (which shall not constitute notice) to:  DLA Piper LLP (US)

 1251 Avenue of the Americas

 New York, New York 10020

                               Attention:  Marjorie S. Adams 

                               Telephone:  (212) 335-4517

                               Email:  Marjorie.Adams@us.dlapiper.com

If to VCP:  Value Capital Partners

 Rosebank Link, 8th Floor, 173 Oxford Road

 Rosebank, Johannesburg 2196, South Africa

 Attention:  Antony Ball

 Telephone:  27-10-060-0800

 Email:  antony@valuecapital.co.za

With a copy (which shall not constitute notice) to:  Kirkland & Ellis

                               601 Lexington Avenue

                               New York, New York 10022

                               Attention:  Richard Aftanas

 Telephone:  (212) 446-4722

 Email:  raftanas@kirkland.com

11. Applicable Law.

This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York without reference to the conflict of laws
principles thereof. Each of the Parties hereto irrevocably agrees that any legal
action or proceeding with respect to this Agreement and the rights and
obligations arising hereunder, or for recognition and enforcement of any
judgment in respect of this Agreement and the rights and obligations arising
hereunder brought by the other Party hereto or its successors or assigns, shall
be brought and determined exclusively in the Courts of the State of New York
(or, if any such court declines to accept jurisdiction over a particular matter,
any state or federal court located in the State of New York).  Each of the
Parties hereto hereby irrevocably submits with regard to any such action or
proceeding for itself and in respect of its property, generally and
unconditionally, to the personal jurisdiction of the aforesaid courts and agrees
that it will not bring any action relating to this Agreement in any court other
than the aforesaid courts.  Each of the Parties hereto hereby irrevocably
waives, and agrees not to assert in any action or proceeding with respect to
this Agreement, (a) any claim that it is not personally subject to the
jurisdiction of the above-named courts for any reason, (b) any claim that it or
its property is exempt or immune from jurisdiction of any such court or from any
legal process commenced in such courts (whether through service of notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise) and (c) to the fullest extent permitted by
applicable legal requirements, any claim that (i) the suit, action or proceeding
in such court is brought in an inconvenient forum, (ii) the venue of such suit,
action or proceeding is improper or (iii) this Agreement, or the subject matter
hereof, may not be enforced in or by such courts.  EACH OF THE PARTIES HERETO
WAIVES THE RIGHT TO TRIAL BY JURY.

12. Counterparts.

7

--------------------------------------------------------------------------------

This Agreement may be executed in two or more counterparts, each of which shall
be considered one and the same agreement and shall become effective when
counterparts have been signed by each of the Parties and delivered to the other
Party (including by means of electronic delivery).

13. Mutual Non-Disparagement.

Subject to applicable law, each of the Parties covenants and agrees that neither
it nor any of its respective agents, subsidiaries, controlling or controlled
Affiliates, successors, assigns, officers, key employees or directors, shall in
any way criticize, attempt to discredit, make defamatory, derogatory,
denigrating or disparaging remarks, comments or statements with respect to, call
into disrepute, defame, make or cause to be made any statement or announcement
that relates to and constitutes an ad hominem attack on, or relates to and
otherwise disparages (or causes to be disparaged) the other Parties or such
other Parties' subsidiaries, Affiliates, successors, assigns, officers
(including any current, future or former officer of a Party or a Parties'
subsidiaries), directors (including any current, future or former director of a
Party or a Parties' subsidiaries), employees, shareholders, agents, attorneys or
representatives, or any of their practices, procedures, businesses (current or
future), business operations, subsidiaries, products or services, in any
manner.  For the avoidance of doubt, this will not apply to truthful statements
in response to legal process, required governmental testimony or filings, or
administrative or arbitral proceedings, or to statements made (a) in the good
faith belief that they are necessary or appropriate to make in connection with
performing one's fiduciary duties and obligations to the Company or (b) to the
Board.

14. Confidentiality.

VCP agrees that it will not, and will cause its Affiliates not to, seek to
obtain Confidential Information (as defined below) of the Company from the New
Nominee, and VCP agrees to, and to cause its Affiliates to, preserve the
confidentiality of the Company's business and information that may be furnished
to VCP by or on behalf of the Company, including, but not limited to,
discussions, determinations and other matters considered in meetings of the
Board or any Board committees and with Company officers and employees; provided,
however, that the New Nominee, in his capacity as an employee of, or advisor to,
VCP in such capacity, the "Employee Director") may privately disclose
Confidential Information to (A) his Deputies (as defined below) (x) who need to
know such information for the sole purpose of advising VCP on its investment in
the Company, (y) who are informed by the Employee Director of the confidential
nature of such information, it being understood and agreed that VCP shall be
responsible for any violation of this Agreement by the Deputies as if they were
Parties hereto, and (z) who agree to use the same degree of care to protect the
Confidential Information used to protect its own confidential information of a
like nature from unauthorized disclosure.  VCP does not have any agreement or
understanding with the New Nominee with respect to the Confidential Information
that has not previously been disclosed. 

Notwithstanding anything contained in this Agreement, it is acknowledged and
agreed that the Employee Director will not take any action with the purpose or
effect of waiving the Company's attorney-client privilege or disclose to VCP or
any Deputies any Legal Advice (as defined below) that may be included in the
Confidential Information with respect to which such disclosure would constitute
waiver of the Company's attorney-client privilege or attorney work-product,
provided that any such privileged communications or Legal Advice are plainly
identified as such when disclosed to the Employee Director.

VCP acknowledges, and will advise its Deputies that receive Confidential
Information in accordance with this Section 14, that the Confidential
Information may constitute "material non-public information" under applicable
federal and state securities laws. 

In the event that VCP or any Deputy is required by applicable subpoena, legal
process or other legal requirement to disclose any of the Confidential
Information, VCP will promptly notify (except where such notice would be legally
prohibited) the Company in writing and provide reasonable cooperation, at the
Company's expense, so that the Company may seek a protective order or other
appropriate remedy and/or waive compliance with the provisions of this Section
14.  If, in the absence of a protective order or other remedy or the receipt of
a waiver from the Company, VCP or any Deputies are nonetheless, based upon the
advice of counsel, legally compelled to disclose Confidential Information, such
person may, without liability hereunder, disclose to such tribunal only that
portion of the Confidential Information which such counsel advises such person
is legally required to disclose, provided, that such person notify the recipient
of the existence of this Agreement and his or her obligations hereunder to
maintain the confidentiality of the Confidential Information.  In no event will
VCP oppose any action by the Company to obtain a protective order, motion to
quash or other relief to prevent the disclosure of the Confidential Information
or to obtain reliable assurance that confidential treatment will be afforded the
Confidential Information.  It is understood that there shall be no "legal
requirement" requiring VCP or any Deputy to disclose any Confidential
Information solely by virtue of the fact that, absent such disclosure, VCP would
be prohibited from purchasing, selling, or engaging in derivative or other
transactions with respect to, any Securities of the Company (including, for the
avoidance of doubt, any agreement or understanding with respect to the voting or
the granting or withholding of consent with respect to any Securities of the
Company or otherwise proposing or making an offer to do any of the foregoing).

8

--------------------------------------------------------------------------------

VCP acknowledges that (a) none of the Company or any of its representatives
makes any representation or warranty, express or implied, as to the accuracy or
completeness of any Confidential Information, and (b) none of the Company or any
of its representatives shall have any liability to VCP or to any of their
respective Affiliates relating to or resulting from the use of the Confidential
Information or any errors therein or omissions therefrom, provided, however,
that the foregoing will not limit the Company's liability to the extent such
information was disclosed publicly by the Company.  Neither VCP nor any of its
Affiliates shall by virtue of any disclosure of and/or use of any Confidential
Information acquire any rights with respect thereto, all of which rights
(including all intellectual property rights) shall remain exclusively with the
Company.  At any time upon the request of the Company for any reason, VCP will,
and will cause its Affiliates to, promptly return to the Company, or destroy,
all hard copies of the Confidential Information and permanently erase or delete
all electronic copies of the Confidential Information in its or any of its
Affiliates possession or control (and, upon the request of the Company, shall
certify to the Company that such Confidential Information has been erased or
deleted, as the case may be); provided, however, that nothing herein shall
require VCP or its Affiliates to return or destroy automatically created
electronic copies stored on system back-up tapes or disks.  Notwithstanding the
return, destruction or erasure or deletion of Confidential Information, VCP will
continue to be bound by the obligations contained herein.

For the purposes of this Agreement: "Confidential Information" shall mean
information concerning or relating to the Company or any of its subsidiaries or
Affiliates that is furnished (whether on or after the date hereof) to the New
Nominee (regardless of the manner in which it is furnished, including in written
or electronic format or orally, gathered by visual inspection or otherwise) by
or on behalf of the Company, together with any notes, analyses, reports, models,
compilations, studies, interpretations, documents, records or extracts thereof
containing, referring, relating to, based upon or derived from such information,
in whole or in part.  Confidential Information shall not include information
that (a) was or becomes available to the public other than as a result of a
disclosure by VCP or any of its Deputies in violation of this Section 14, (b)
was or becomes available to VCP or any of its Deputies from a source other than
the Company, (c) at the time of disclosure is already in the possession of VCP
or any of its Deputies, or (d) was independently developed by VCP or any of its
Deputies without use of any Confidential Information.  For the purposes of this
Agreement: "Deputies" shall mean any director, officer or employees of VCP and
counsel and other advisors to VCP; "Governmental or Regulatory Authority" means
any court, tribunal, arbitrator, authority, agency, bureau, board, commission,
department, official or other instrumentality of the United States, any foreign
country or any domestic or foreign state, county, city or other political
subdivision, and shall include any stock exchange and quotation service; and
"Legal Advice" shall refer to direct communications with internal or outside
legal counsel which are subject to confidentiality pursuant to a claim of
attorney-client privilege which, if disclosed, would cause such confidentiality
to be lost. 

15. Entire Agreement; Amendment and Waiver; Successors and Assigns; Third Party
Beneficiaries.

This Agreement (including, for purposes of this Section 15, Annex A hereto)
contains the entire understanding of the Parties hereto with respect to its
subject matter.  There are no restrictions, agreements, promises,
representations, warranties, covenants or undertakings between the Parties other
than those expressly set forth herein and incorporated pursuant thereto.  No
modifications of this Agreement can be made except in writing signed by an
authorized representative of each of the Company and VCP.  No failure on the
part of any Party to exercise, and no delay in exercising, any right, power or
remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of such right, power or remedy by such Party preclude any other
or further exercise thereof or the exercise of any other right, power or
remedy.  All remedies hereunder are cumulative and are not exclusive of any
other remedies provided by law.  The terms and conditions of this Agreement
shall be binding upon, inure to the benefit of, and be enforceable by the
Parties hereto and their respective successors, heirs, executors, legal
representatives, and permitted assigns.  No Party shall assign this Agreement or
any rights or obligations hereunder without, with respect to VCP, the prior
written consent of the Company, and with respect to the Company, the prior
written consent of VCP. 

9

--------------------------------------------------------------------------------

[The remainder of this page intentionally left blank]

10

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the Parties as of the date hereof.

NET 1 UEPS TECHNOLOGIES, INC.

By: /s/ Herman G. Kotzé                              
Name: Herman G. Kotzé
Title: Chief Executive Officer

[Signature Page to Agreement]

--------------------------------------------------------------------------------

VCP (PROPRIETARY) LIMITED

By: Antony C. Ball                                     
Name: Antony C. Ball
Title: Chairman

[Signature Page to Agreement]

--------------------------------------------------------------------------------

Annex A

Mutual Press Release

[Please see attached]

 

--------------------------------------------------------------------------------